Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 3-12 & 14-19, in the reply filed on 08/18/2022 is acknowledged.
2.	Claims 1-2 & 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.




Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 3-7, 9-11, 14-15, & 18-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by NPL (CN103230813A).
	The NPL ‘813 reference discloses a method of preparing a catalyst by coprecipitation method.  The method comprises the following steps:  adding manganese salt, cerium salt and assistant into a titanium source solution, stirring to obtain a mixed solution, sequentially adding urea solution, ammonia water and oxydol to the mixed solution until no precipitate is generated, continuing stirring for 1-5 hours, sequentially carrying out centrifuge washing with distilled water and anhydrous ethanol, drying at 70-105 Degree C for 8-14 hours, and calcining at 450-650 Degree C for 2-6 hours to obtain the high-specific-area catalyst powder.  See Abstract & paragraph [0011] of the reference.  
	Specifically, Example 1 at Paragraph [0019] of the reference discloses dissolving 16 g of titanyl sulfate in 100 ml of distilled water, stir in a 60oC water bath for 1 hour, and dissolve into clear solution, add 19.6 g of manganese acetate and 3 g of cerium nitrate to the solution and continue to stir until all dissolved.  The prepared mixed solution is placed in a water bath.  Add 50 ml of 2 mol/L urea solution at 95oC and stir for 1 hour, 100 ml of 25% ammonia water and 50 ml of 30% hydrogen peroxide, and stir for 2 hours.  The obtained precipitate is washed twice with distilled water and twice with absolute alcohol.  After drying at 90oC for 12 hr, and calcining at 450oC for 4 hr, the catalyst powder was prepared.
	There is no patentable distinction seen between the claimed method and the method disclosed by the reference, thus the instant claims are anticipated.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 8, 12, & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (CN103230813A).
	The NPL ‘813 reference discloses a method of preparing a catalyst by coprecipitation method as discussed in the precedent paragraph, except for the following.
	Regarding claims 8, 12, & 17, the NPL ‘813 reference does not disclose “the reaction period of 8 to 24 hours” and “the stirring speed of the reaction of 400 to 800 r/min”.
	However, it would have been prim facie obvious to one of ordinary skill in the art at the time the invention was made to optimize/control the reaction time and the stirring speed of the reaction in order to effectively carry out the process since it involves only routine experimentation of one having the ordinary skill in the art to do so.
	Regarding claims 12 & 16, the NPL ‘813 reference does not disclose the claimed “solid-to-liquid ratio of the urea to the solution containing the cerium source and the manganese source of 0.15 to 0.3 g/L”.
	Examiner considers finding of an optimum amount of the metal compounds or metal concentrations in order to effectively carry out the process and achieving an effective/useful catalyst material is prima facie obvious to a person having the ordinary skill in the art at the time the invention was made because metal content is a results-effective variable, in view of In re Boesch.

Conclusions
6.	Claims 1-19 are pending.  Claims 3-12 & 14-19 are rejected.  Claims 1-2 & 13 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 12, 2022